Citation Nr: 1812692	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a dental condition.

3. Entitlement to service connection for urinary tract problems.

4. Entitlement to service connection for dizziness.

5. Entitlement to service connection for numbness in the legs.

6. Entitlement to service connection for migraines. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to service connection for a back disability, the Veteran withdrew his claim.

2. Prior to the promulgation of a decision on the issue of entitlement to service connection for a dental condition, the Veteran withdrew his claim.

3. Prior to the promulgation of a decision on the issue of entitlement to service connection for urinary tract problems, the Veteran withdrew his claim.

4. Prior to the promulgation of a decision on the issue of entitlement to service connection for dizziness, the Veteran withdrew his claim.

5. Prior to the promulgation of a decision on the issue of entitlement to service connection for numbness in the legs, the Veteran withdrew his claim.
 
6. Prior to the promulgation of a decision on the issue of entitlement to service connection for migraines, the Veteran withdrew his claim.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for a back disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to service connection for a dental condition have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to service connection for urinary tract problems have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the issue of entitlement to service connection for dizziness have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the issue of entitlement to service connection for numbness in the legs have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of the issue of entitlement to service connection for migraines have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2017). 

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal in its entirety.  The Board notes that the December 2017 correspondence was signed by the Veteran's wife.  However, the Board interprets this correspondence as being on behalf of the Veteran.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues. 

Accordingly, the Board does not have jurisdiction to review the appeal, and as such, the appeal is dismissed.


ORDER

Entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for a dental condition is dismissed.

Entitlement to service connection for urinary tract problems is dismissed.

Entitlement to service connection for dizziness is dismissed.

Entitlement to service connection for numbness in the legs is dismissed.

Entitlement to service connection for migraines is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


